DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 21 thru 40 have been examined.  Claims 1 thru 20 have been cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered.
 Allowable Subject Matter
Claims 21 thru 40 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the claim amendments of 3/29/2022 to independent claims 21, 32 and 38, and the accompanying arguments (page 9).  The closest prior art of record is Ferguson et al Patent Application Publication Number 2013/0253754 A1.  Ferguson et al disclose methods and devices for detecting traffic signals and their associated states are disclosed. An example method includes a scanning a target area using one or more sensors of a vehicle to obtain target area information. The vehicle may be configured to operate in an autonomous mode, and the target area may be a type of area where traffic signals are typically located. The method may also include detecting a traffic signal in the target area information, determining a location of the traffic signal, and determining a state of the traffic signal. Also, a confidence in the traffic signal may be determined. For example, the location of the traffic signal may be compared to known locations of traffic signals. Based on the state of the traffic signal and the confidence in the traffic signal, the vehicle may be controlled in the autonomous mode.
In regards to claims 21, 32 and 38, Ferguson et al, taken either individually or in combination with other prior art, fails to teach or render obvious an autonomous vehicle having one or more processors, and one or more memory resources storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations.  The operations comprising receiving image data from one or more cameras.  The image data including data describing an upcoming traffic signaling system located at an intersection, wherein the traffic signaling system comprises a plurality of traffic signal faces.  The operations further comprising determining a plurality of subsets of the traffic signaling system based on the image data, and determining a state of the upcoming traffic signaling system located at the intersection based at least in part on at least one of the subsets of the plurality of subsets of the traffic signaling system.  The state of the upcoming traffic signaling system comprises at least one of a green light state, a yellow light state, or a red light state.  The operations further comprising determining, based at least in part on the state of the upcoming traffic signaling system, a plurality of possible decisions for the autonomous vehicle associated with the intersection, and filtering out one or more of the plurality of possible decisions based at least in part on a lane of travel of the autonomous vehicle.  The operations further comprising determining that an object is, or will be, located at the intersection, and based at least in part on determining that the object is, or will be, located at the intersection, the determined state of the upcoming traffic signaling system, and the plurality of decisions that have not been filtered out, determining that the autonomous vehicle is to yield to the object.  The operations further comprising generating an output signal for controlling a motion of the autonomous vehicle.  The output signal indicating that the autonomous vehicle is to yield to the object.  The operations further comprising providing for display, through a user interface of a user device onboard the autonomous vehicle, data indicative the motion of the autonomous vehicle along with map content.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662